DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/984,831, filed on 05/21/2018.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/17/2021.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-14 of U.S. Patent No. 11,041,713. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar limitations.

11,041,713
17/322,385
1.  An nanostructured optical element comprising:  a light source in which a plurality of laser sources of laser radiating light are configured as an array; a meta-pattern layer including a plurality of two-dimensionally configured first nano-posts satisfying a sub- wavelength condition, the plurality of first nano-posts being configured to change the light from the light source into structured light, a deflecting layer between the light source and the meta-pattern layer, the deflecting layer being configured to change a proceeding direction of the light to make the light from the light source incident to the meta-pattern layer, and a peripheral material layer provided directly on the meta-pattern layer opposite to the deflecting layer, the peripheral material layer encapsulating the plurality of first nano-posts, wherein each of the plurality of first nano-posts has a refractive index that is greater than a refractive index of the peripheral material layer by one (1) or more.
1.  An electronic device comprising:  a nanostructured optical element configured to radiate light to an  object; and a light-receiving sensor configured to receive the light reflected from the object; wherein the nanostructured optical element comprises a light source in which a plurality of laser sources radiating light are configured as an array, a meta-pattern layer including a plurality of two-dimensionally configured first nano-posts satisfying a sub- wavelength condition, the plurality of first nano-posts being configured to change the light from the light source into structured light, a deflecting layer between the light source and the meta-pattern layer, the deflecting layer being configured to change a proceeding direction of the light to make the light from the light source incident to the meta-pattern layer, and a peripheral material layer provided on the meta-pattern layer opposite to the deflecting layer, the peripheral material layer encapsulating the plurality of first nano-posts, wherein each of the plurality of first nano-posts has a refractive index that is greater than a refractive index of the peripheral material layer by one (1) or more.
5. The nanostructured optical element of claim 1, further comprising: a supporting layer between the meta-pattern layer and the deflecting layer, wherein the meta-pattern layer is on a first surface of the supporting layer, and the deflecting layer is on a second surface of the supporting layer.
2. The nanostructured optical element of claim 1, further comprising: a supporting layer between the meta-pattern layer and the deflecting layer, wherein the meta-pattern layer is on a first surface of the supporting layer, and the deflecting layer is on a second surface of the supporting layer.
6. The nanostructured optical element of claim 1, wherein the meta-pattern layer further comprises a supporting layer supporting the plurality of first nano-posts, and the meta-pattern layer has a refractive index that is greater than a refractive index of the supporting layer by one (1) or more.
3. The nanostructured optical element of claim 1, wherein the meta-pattern layer further comprises a supporting layer supporting the plurality of first nano-posts, and the meta-pattern layer has a refractive index that is greater than a refractive index of the supporting layer by one (1) or more.
7. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured as a hexagonal lattice or a rectangular lattice.
4. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured as a hexagonal lattice or a rectangular lattice.
8. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts have asymmetric forms.
5. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts have asymmetric forms.
9. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts have multi-layered structures.
6. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts have multi-layered structures.
10. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts include a metal material.
7. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts include a metal material.
11. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured so that the structured light that passes through the meta- pattern layer does not overlap with one another in a spatial frequency domain.
8. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured so that the structured light that passes through the meta- pattern layer does not overlap with one another in a spatial frequency domain.
12. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured so that the structured light that passes through the meta- pattern layer overlaps with other structured light on a spatial frequency domain.
9. The nanostructured optical element of claim 1, wherein the plurality of first nano-posts are configured so that the structured light that passes through the meta- pattern layer overlaps with other structured light on a spatial frequency domain.
13. |The nanostructured optical element of claim 1, wherein the meta-pattern layer changes the light from the light source into structured light having one-dimensional periodical pattern or structured light having two-dimensional periodical pattern.
10. |The nanostructured optical element of claim 1, wherein the meta-pattern layer changes the light from the light source into structured light having one-dimensional periodical pattern or structured light having two-dimensional periodical pattern.
14. The nanostructured optical element of claim 1, wherein the meta-pattern layer changes the light from the light source into structured light having random pattern.
11. The nanostructured optical element of claim 1, wherein the meta-pattern layer changes the light from the light source into structured light having random pattern.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872